Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the final Office Action for the serial number 13/854,552, SYSTEMS FOR HANGING ARTICLES, filed on 4/1/13.
Election/Restrictions
Applicant’s election without traverse of species I in the reply filed on 3/21/22 is acknowledged.
	The applicant states claims 1, 3-5, 14 and 16-17 read on elected species I however the examiner disagrees with the applicant because claim 4 requires the support arm to be reversibly extended which does not read on elected species I.  Claim 4 reads on non-elected species III.  Claim 5 requires the support arm in arcuate shape which reads on non-elected species III.  Claim 16 requires the limitation with clothing bar which reads on non-elected species III and IV.  Therefore, Claims 4-5 and 16 are withdrawn to non-elected invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent # 4,624,431 to Pfeifer.
	Pfeifer teaches a system comprising a support arm (36) and a gripping member (4, 38) for coupling a first point of the support arm to the horizontal attachment surface (52).  The support arm is coupled to the gripping member in a configuration such that the support arm comprises a length portion that extends away from the first point and such that a majority of the length extends in a descending and non-vertical direction away from the first point.  The majority of the length portion comprises a distal end from the first point. The majority of length being physically unsupported between the first point and the distal end.  The majority of the length portion comprises a plurality of stays (40).  Each stay in the plurality of stays at a respective position along the majority of the length portion. Wherein at least one or more stays in the plurality of stays is at different vertical position relative to at least one other stay in the plurality of stays.  The gripping member comprises a top plate (22,22) and a bottom plate (6).  The top plate is for abutting in a position relative to a top of object and the bottom plate is for abutting in a position relative to a bottom of object. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pfeifer.
	Pfeifer teaches the supporting arm and the gripping member but fails to teach the supporting arm can be pivoted while coupled to the horizontal attachment surface.  Column 4, lines 12-35 in Pfeifer’s invention explains the supporting arm have the ability of pivoting, inserting or exiting the gripping member prior the horizontal attachment surface is in vertical alignment with slots 14, 16, 48 and 50. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted or pivot the supporting arm prior the horizontal attachment surface is in vertical alignment with slots 14, 16, 48 and 50. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pfeifer.
	Pfeifer teaches the horizontal attachment surface (52) but fails to teach the horizontal attachment surface comprises a shelf.  It is well known in the art, Pfeifer’s horizontal attachment surface functions as shelf since it is “thin flat usually long and narrow piece of material fastened horizontally (as on a wall) at a distance from the floor to hold objects” (see www.m-w.com for definition of shelf).   

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 14 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	US Patent # 4,474,299 to Andrews
	US Patent # 3,178,144 to Kimoto
The cited references above teach the supporting arm and gripping member for hanging articles.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        5/12/22